Citation Nr: 0806288	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  02-20 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for primary sclerosing 
cholangitis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his brothers


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1952 to September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska which, in part, denied the veteran's 
claim of entitlement to service connection for primary 
sclerosing cholangitis [claimed as a liver condition].  The 
appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in November 2002.

The veteran presented personal testimony before a Veterans 
Law Judge at a Travel Board hearing which was conducted at 
the Lincoln RO in March 2003.  The transcript of the hearing 
is associated with the veteran's VA claims folder.

This claim was previously before the Board in October 2003.  
At that time, the Board remanded the claim for additional 
evidentiary and procedural development.  In August 2006, the 
Appeals Management Resource Center (AMC) issued a 
supplemental statement of the case (SSOC) which continued to 
deny the veteran's claim.  The case has been returned to the 
Board for further appellate proceedings.  
  
This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary and procedural 
development as detailed below.



Reasons for remand

Private treatment records

In the October 2003 remand, the Board instructed the AMC to 
obtain private treatment records from Drs. G.P., J.P. and 
J.B. identified by the veteran.  In an April 2004 letter, the 
AMC requested that the veteran complete releases for such.  
The veteran responded in an April 14, 2004 statement that he 
already submitted signed releases for these records, and 
review of the claims folder confirms that he did so in April 
2001.  

The AMC should therefore request these private records using 
the April 2001 release, or, if such has expired, inform the 
veteran and request he complete a new release so that the 
records may be associated with the claims folder.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

Travel Board hearing

The veteran's March 2003 hearing was conducted by a Veterans 
Law Judge who is no longer with the Board.  The Board sent 
the veteran a letter in December 2007, offering him another 
opportunity for a personal hearing.  The veteran responded in 
February 2008, indicating that he desires a Travel Board 
hearing.  Such should be scheduled.  

Therefore, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request all treatment 
records from Drs. G.P., J.P. and J.B. 
pertaining to the veteran for 
association with the record.  If an 
updated release form is necessary to 
obtain these records, VBA should 
contact the veteran, explain the need 
for an updated release and request 
his completion of such.  Efforts to 
obtain these records should be 
memorialized in the veteran's VA 
claims folder.  

2.  VBA should then schedule the 
veteran for a Travel Board hearing at 
the RO.  The veteran should be 
notified of the date, time and place 
of such a hearing by letter mailed to 
his current address of record, with a 
copy to his representative.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



